01/28/2019
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                         Assigned on Briefs December 3, 2018

                               IN RE: SAVANNAH M.

               Appeal from the Juvenile Court for Montgomery County
                        No. 17-JV-567     Tim Barnes, Judge
                      ___________________________________

                           No. M2018-00752-COA-R3-PT
                       ___________________________________

This is a parental termination case. The trial court found that clear and convincing
evidence existed to terminate mother and father’s parental rights on the grounds of
abandonment by conduct exhibiting wanton disregard and persistence of conditions. The
trial court further found that termination was in the best interests of the child. On appeal,
however, the Department of Children’s Services did not defend the trial court’s ruling as
to the ground of abandonment. Although we accordingly reverse as to that ground, we
affirm as to the ground of persistence of conditions and with respect to the trial court’s
determination that the termination of mother’s and father’s parental rights was in the
child’s best interests.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed in
                     Part, Reversed in Part and Remanded

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which ANDY D. BENNETT
and THOMAS R. FRIERSON, II, JJ., joined.

Kenneth W. Merriweather, Clarksville, Tennessee for the appellant, Teresa K.

William M. Johnson, Clarksville, Tennessee, for the appellant, Teresa Renaldo M.

Herbert H. Slattery, III, Attorney General and Reporter; Amber L. Seymour Assistant
Attorney General, for the appellee, Tennessee Department of Children’s Services.
                                               OPINION

                         I. BACKGROUND AND PROCEDURAL HISTORY

       The child at issue in this case, S.L.M., was born on August 29, 2013 to Teresa K.
(“Mother”) and Renaldo M. (“Father”).1 For a number of years before the birth of
S.L.M., both Mother and Father had been involved with the Department of Children’s
Services (“DCS”) concerning other children of Mother’s. A background on this
involvement will aid in our analysis as to the current custodial episode regarding S.L.M.

       Mother has five other children: R.M.M., born February 15, 2008; B.L.M., born
January 21, 2009; B.N.K., born December 20, 2009; J.M.K., born January 29, 2011; and
B.A.K., born March 17, 2012. Father is not the biological father of B.N.K. or J.M.K.,
and the record indicates that neither child lived with Mother and Father. From August
31, 2010 to December 19, 2011, the two oldest of S.L.M.’s biological siblings2—R.M.M.
and B.L.M.—were in DCS custody due to environmental neglect and lack of supervision
at Mother and Father’s residence on Maple Street (“the Maple Street home”). Both
siblings returned to Mother and Father’s custody at the Maple Street home following a
ninety-day trial home visit. However, DCS received more referrals in March 2012, and
on May 21, 2012—one week after the birth of B.A.K.—the Montgomery County Juvenile
Court (“the trial court”) found S.L.M.’s three biological siblings to be dependent and
neglected due to environmental neglect and lack of supervision at the Maple Street home.
Thereafter, the three children were placed into DCS custody.

       On September 18, 2013, less than a month after S.L.M. was born, DCS received a
referral with allegations of environmental neglect and lack of supervision. In response, a
permanency plan was developed on September 23, 2013. The plan noted that DCS has
had an “intensive history” with the family, including past referrals of family incest,
severe sexual, and physical abuse of a child, environmental neglect, and lack of
supervision. Additionally, the plan required Mother and Father to ensure than S.L.M. did
not have any contact with certain people, namely her maternal grandmother, Paula Ellis.3
The plan also prohibited Mother and Father from owning or having any animals in the
Maple Street home.4

        1
           In cases involving minor children, it is this Court’s policy to redact names sufficient to protect
the children’s identities.
         2
            S.L.M.’s “biological siblings” refers to R.M.M., B.L.M., and B.A.K.—those children with
whom S.L.M. shares the same mother and father.
         3
           The record indicates that Ms. Ellis had been previously substantiated with DCS for physical and
sexual abuse.
         4
           The requirement that Mother and Father’s home be animal-free is recurrent throughout their
involvement with DCS. In a December 19, 2013 visitation order regarding S.L.M.’s siblings, Mother and
Father were required to keep the home clean and uncluttered with no dogs on the premises. An October
7, 2014 permanency plan similarly required that Mother and Father maintain a stable, clean, and
                                                   -2-
        On March 26, 2014, DCS received a referral with allegations of sexual abuse by
Mother towards one of her daughters, B.N.K. Based on the outcome of its investigation,
DCS determined that Father would ensure that he or another family member or friend—
approved by DCS—would supervise Mother while around S.L.M. and her three
biological siblings. In July 2014, S.L.M.’s three biological siblings began a trial home
visit with Mother and Father at the Maple Street home; however, on August 29, 2014, the
trial home placement was disrupted and the three siblings re-entered DCS custody after
Father admitted that he had left the children unsupervised with Mother .5 Because S.L.M.
had not been part of the trial home placement, she remained at the Maple Street home
with Mother and Father.

       On November 19, 2014, DCS received a referral with allegations of lack of
supervision as to S.L.M. DCS was notified that Donald Doss—who had not been
approved by DCS—had been living with the family for the past three months at the
Maple street home. At one point during that three-month period, Mr. Doss had been
arrested following a domestic violence incident at the Maple Street home.6 DCS
conducted a follow-up visit two days later, during which Child Protective Services Agent
Synthia Steele observed Julian Torres asleep on the couch. DCS again reiterated to
Mother and Father that all persons residing in the Maple Street home needed to be
cleared by DCS, to which Mother and Father indicated that they understood. They also
indicated that they would come into the DCS office later that day to discuss the situation;
however, they never showed up.

       On December 11, 2014, Foster Care Worker Earnest Williams—who managed the
foster care case concerning S.L.M.’s three biological siblings—went to the Maple Street
home on a random home visit. Upon entering, Mr. Williams observed Mr. Torres—the
same man observed by Ms. Steele the previous month—asleep on the couch. Upon
further questioning, Mother admitted that Mr. Doss, too, was inside the residence in the
upstairs shower. DCS convened a Child and Family Team Meeting to discuss safety
placement options for S.L.M., but, when no viable option could be agreed upon, DCS
determined that S.L.M. would enter DCS custody. Following a December 12, 2014
emergency protective custody order placing S.L.M. in DCS custody, a hearing was held
and the trial court adjudicated S.L.M. dependent and neglected on July 23, 2015. S.L.M.
has remained in foster care since the trial court’s emergency protective custody order.

      After S.L.M. was placed in DCS custody, Mother and Father continued to fail to
comply with trial court orders and DCS instructions. In July 2015, during an
unannounced home visit, Mr. Williams observed approximately four dogs, five cats, and

hazardous-free environment free of any animals and/or pests.
        5
          Mother and Father never regained custody of R.M.M., B.L.M., or B.A.K, and, on February 2,
2016, the trial court terminated Mother and Father’s parental rights as to the three siblings.
        6
          On December 8, 2014, the trial court entered an order specifically restricting Mr. Doss from
entering the Maple Street home.
                                                -3-
one bird inside the Maple Street home. Mother had attempted to conceal one of the dogs
by wrapping it in a blanket, but she later revealed the dog upon questioning by Mr.
Williams. Mr. Williams also observed clutter in the front yard and offered to take it to
the dump. Later that same year, in December 2015, Mr. Williams made another visit to
the Maple Street home wherein he observed two dogs in the kitchen, two dogs in the
bathroom, two dogs in the living room, multiple cats running around the house, and a
new litter of kittens in a closet.

       Mr. Williams made another home visit to the Maple Street home on December 1,
2016, only to discover that Mother and Father were out of town for a funeral and that Ms.
Ellis—S.L.M.’s maternal grandmother—was staying there. Mr. Williams nevertheless
conducted a walkthrough of the residence and again observed several cats roaming about
the residence, dogs in the kitchen, bathroom, and living room, and a caged bird.7 In the
bathroom with the dogs, Mr. Williams also observed fecal matter on the floor and in the
bathtub. In addition to the animals, Mr. Williams observed piles of clothes throughout
the home, dirty dishes, and roaches in the bedrooms where dog and cat food had been
scattered. When Mr. Williams contacted Mother and Father about the situation, Mother
stated that the animals belonged to her brother and Ms. Ellis and that “they would be
getting their animals soon, once they move out.”

        On January 15, 2017, Emily Weeks, an animal control officer, responded to a call
that Mother had abandoned her dogs and had not been home for weeks. Ms. Weeks went
to the Maple Street home and discovered that no one was home, but she did observe three
dogs in the yard and heard another dog inside the house. When Ms. Weeks contacted
Mother over the phone, Mother indicated that she had been staying with and taking care
of Ms. Ellis and that she had been back to the Maple Street home every day to give the
dogs food and water. On January 30, 2017, Ms. Weeks received another call, this time
from a witness claiming to have seen Father and his then-girlfriend carry something
wrapped in a blanket to a dumpster and then throw it away. Ms. Weeks investigated and
found a deceased and very emaciated dog in the dumpster. The following day, five dogs
were seized from inside the Maple Street home, three of which appeared emaciated. As a
result of Ms. Weeks’ investigation, Mother and Father were charged with animal cruelty
for failure to provide food, water, care, or shelter, to which they both entered guilty pleas
and received sentences of eleven months and twenty-nine days of supervised probation
following a sixty-day sentence of incarceration.8

      Mother and Father’s probation officers also made visits to the Maple Street home
during S.L.M.’s custody episode, and they made observations similar to those of Mr.

       7
        In total, Mr. Williams estimated that there were twelve animals in the Maple Street home on his
December 1, 2016 visit.
      8
         Mother and Father’s sentence of sixty days of incarceration was later modified to thirty
weekends.
                                                 -4-
Williams. Angellette Warfield had been Mother’s probation officer since December
2015, following a 2014 child abuse conviction for which Mother had received two years’
probation. Ms. Warfield testified that Mother violated this probation twice. In June
2016, Ms. Warfield had made an unannounced visit to the Maple Street home. There, she
observed several dogs and cats inside the residence, “roaches and ants running all over
the place[,]” and trash outside the front and back of the residence. She also noted a
strong odor coming from inside the residence.9 Ms. Warfield also discovered that Ms.
Ellis, a man named Billy, and a young child were in the home. Ms. Warfield visited the
Maple Street home again in September 2016, wherein she again observed dogs inside and
clothes piled outside the residence, and she noted that the odor from the previous visit
was still present. This September 2016 visit to the Maple Street home resulted in
Mother’s first probation violation. Mother received her second probation violation in
February 2017 after Ms. Warfield was alerted to the above-referenced animal cruelty
charge.

       Kimberly Turner, Father’s probation officer, testified that she, too, together with
Ms. Warfield, made monthly visits to the Maple Street home. According to Ms. Turner,
during all of these visits, she observed trash outside the home. Like Ms. Warfield, Ms.
Turner also noted the strong odor emanating from the residence. Ms. Turner, however,
admitted the odor was so strong that she could not go inside.10 As to Father’s probation,
Ms. Turner testified that he violated his probation in February 2017 due to the animal
cruelty charge. Regarding Father’s status at the time of trial, Ms. Turner testified that he
was at risk of violating probation again due to his failure to attend the required victim
impact and cognitive behavioral classes.

       On April 5, 2017, DCS petitioned the trial court to terminate Mother and Father’s
parental rights to S.L.M., raising two grounds for termination: abandonment by conduct
exhibiting a wanton disregard for S.L.M.’s welfare and persistence of conditions.

       In September 2017, Mother and Father moved into a new residence together on
Whitfield Road (“the Whitfield Road home”). According to Mother, they changed
residences because their landlord at the Maple Street home would not maintain the
       9
           At the trial court’s request, Ms. Warfield specified as to the odor of the Maple Street home:

                Like, you know, like, you use the bathroom and you didn’t flush the toilet for a
       while. I know we all know what that smells like. So it was kind of a cross between that
       and then the dogs pooping and peeing in the house, and then the watery mold and – and it
       was – it was unlike any other smell. Like, at some point you would expect to open up the
       door and see a dead body sitting there molding and rotting, but you didn’t.

       According to Ms. Warfield, a couple of neighbors had even complained about the odor.
       10
         The trial court pressed Ms. Turner to be more specific regarding the odor; she responded:
“Dogs. Real bad.”
                                                    -5-
premises. Mr. Williams conducted a visit in October 2017 at the Whitfield Road home.
During that visit, he observed clothing outside the residence, boxes of food that had
roaches crawling on it, mold on the ceiling, some type of dog or cat food on top of the
washing machine, and dishes and other items strewn about the floor. He could not check
one of the bedrooms because its doorway was barricaded with stacked boxes. When Mr.
Williams discovered two cats inside the residence, Mother and Father stated that they
were neighborhood cats.

      On March 28, 2018, the trial court granted DCS’ April 2017 petition and
terminated Mother and Father’s parental rights to S.L.M. on the grounds of abandonment
and persistence of conditions, concluding that such termination was in the best interests
of S.L.M.. Mother filed her notice of appeal on April 23, 2018. Father’s appointed
counsel notified the appellate court clerk, stating that Father chose not to pursue an
appeal and that the trial court had granted counsel permission to withdraw on May 3,
2018. Father then filed a pro se notice of appeal on May 29, 2018.11

                                       II. ISSUES PRESENTED

        There are two dispositive issues on appeal, which we restate as follows:

             1. Whether there is clear and convincing evidence to support the termination
                of Mother’s and Father’s parental rights on the ground of persistence of
                conditions.
             2. If so, whether there is clear and convincing evidence to support the trial
                court’s determination that termination of Mother’s and Father’s parental
                rights is in S.L.M.’s best interests.

                                    III. STANDARD OF REVIEW

       Under both the United States and Tennessee Constitutions, a parent has a
fundamental right to the care, custody, and control of his or her child. Stanley v. Illinois,
405 U.S. 645, 651 (Tenn. 1972); Nash-Putnam v. McCloud, 921 S.W.2d 170, 174 (Tenn.
1996). Thus, the state may interfere with parental rights only when a compelling interest
exists. Nash-Putnam, 921 S.W.2d at 174-75 (citing Santosky v. Kramer, 455 U.S. 745
(1982)). Our termination statutes identify “those situations in which the state’s interest in
the welfare of a child justifies interference with a parent’s constitutional rights by setting
forth grounds on which termination proceedings can be brought.” In re W.B., Nos.
        11
           Father’s notice of appeal was not timely filed and was not signed by the appellant or his
counsel. However, Mother’s timely notice of appeal brought the entire case before this Court. See Tenn.
R. App. P. 13(a). On August 1, 2018, this Court entered an order stating that “[a]ny questions concerning
whether the father is entitled to pursue an appeal are reserved pending appointment of counsel and may be
addressed in the parties’ briefs.” In its brief on appeal, DCS noted that Father’s notice of appeal was not
included in the appellate record, but otherwise did not address the issue.
                                                   -6-
M2004-00999-COA-R3-PT, M2004-01572-COA-R3-PT, 2005 WL 1021618, at *7
(Tenn. Ct. App. Apr. 29, 2005) (citing Tenn. Code Ann. § 36-1-113(g)). A person
seeking to terminate parental rights must prove both the existence of one of the statutory
grounds for termination and that termination is in the child’s best interest. Tenn. Code
Ann. § 36-1-113(c); In re D.L.B., 118 S.W.3d 360, 367 (Tenn. 2003); In re Valentine, 79
S.W.3d 539, 546 (Tenn. 2002).

        Because of the fundamental nature of a parent’s rights and the grave consequences
of the termination of those rights, courts must require a higher standard of proof in
deciding termination cases. Santosky, 455 U.S. at 769. Accordingly, both the grounds
for termination and that termination of parental rights is in the child’s best interest must
be established by clear and convincing evidence. Tenn. Code Ann. § 36-3-113(c)(1); In
re Valentine, 79 S.W.3d at 546. Clear and convincing evidence “establishes that the truth
of the facts asserted is highly probable . . . and eliminates any serious or substantial doubt
about the correctness of the conclusions drawn from the evidence.” In re M.J.B., 140
S.W.3d 643, 653 (Tenn. Ct. App. 2004). Such evidence “produces in a fact-finder’s mind
a firm belief or conviction regarding the truth of the facts sought to be established.” Id.

       In view of the heightened standard of proof in termination of parental rights cases,
a reviewing court must modify the customary standard of review in Tennessee Rule of
Appellate Procedure 13(d). As to the trial court’s findings of fact, our review is de novo
with a presumption of correctness unless the evidence preponderates otherwise. Tenn. R.
App. P. 13(d). We must then determine whether the facts, as found by the trial court or
as supported by the preponderance of the evidence, clearly and convincingly establish the
elements necessary to terminate parental rights. Jones v. Garrett, 92 S.W.3d 835, 838
(Tenn. 2002).

                IV. GROUNDS FOR TERMINATION OF PARENTAL RIGHTS

       As noted earlier, the trial court relied on two statutory grounds in terminating
Mother’s and Father’s parental rights, leading to S.L.M.’s removal from the Maple Street
home: (1) abandonment by conduct exhibiting a wanton disregard for S.L.M.’s welfare
and (2) persistence of conditions. Although only one ground must be proven by clear and
convincing evidence in order to terminate a parent’s rights, the Tennessee Supreme Court
has instructed the appellate courts to review every ground relied upon by the trial court to
terminate parental rights in order to prevent “unnecessary remands of cases.” In re
Angela E., 303 S.W.3d 240, 251 n.14 (Tenn. 2010). Here, however, DCS does not
defend the ground of abandonment by wanton disregard, conceding that the record does
not support it. Accordingly, we will reverse the trial court’s finding of abandonment by
wanton disregard as a ground for termination of Mother’s and Father’s parental rights and
review the remaining ground of persistence of conditions upon which the trial court relied
to terminate their parental rights.

                                            -7-
       Parental rights may be terminated for persistence of conditions when the child has
been removed from the home of the parent by order of a court for a period of six months
and:

        (A) The conditions that led to the child’s removal or other conditions that in
        all reasonable probability would cause the child to be subjected to further
        abuse or neglect and that, therefore, prevent the child’s safe return to the
        care of the parent . . . still persist;
        (B) There is little likelihood that these conditions will be remedied at an
        early date so that the child can be safely returned to the parent . . . in the
        near future; and
        (C) The continuation of the parent . . . and child relationship greatly
        diminishes the child’s chance of early integration into a safe, stable and
        permanent home.

Tenn. Code Ann. § 36-1-113(g)(3).12 The purpose behind the persistence of conditions
ground for terminating parental rights is “to prevent the child’s lingering in the uncertain
status of foster child if a parent cannot within a reasonable time demonstrate an ability to
provide a safe and caring environment for the child.” In re Arteria H., 326 S.W.3d 167,
178 (Tenn. Ct. App. 2010). In In re Mickia J., this Court held that, “as a threshold
requirement for applicability of the ground of persistence of conditions in termination of
parental rights cases, the child must not only have been adjudicated dependent and
neglected, but he or she must also have been removed from the defendant parent’s
home.” In re Mickia J., No. E2016-00046-COA-R3-PT, 2016 WL 5210794, at *5 (Tenn.
Ct. App. Sept. 19, 2016). Here, the trial court issued an emergency custody order on
December 12, 2014, placing S.L.M. in DCS custody. This was followed by the trial court
adjudicating S.L.M. dependent and neglected on July 23, 2015 due to environmental
neglect and instability in the home.

       In its order terminating Mother’s and Father’s parental rights, the trial court found,
in relevant part, that

        [S.L.M.] was removed from the parents because of continued substantial
        environmental neglect in the home, including animals and fecal matter

12
   This statute was amended effective July 1, 2018, expanding its reach. See Tenn. Pub. Ch. 875, § 2. As
amended, the persistence of conditions ground applies to situations in which the child “has been removed
from the home or the physical or legal custody of a parent or guardian for a period of six (6) months by a
court order entered at any stage of proceedings in which a petition has been filed in the juvenile court
alleging that a child is a dependent and neglected child.” Tenn. Code Ann. § 36-1-113(g)(3)(A). Because
this change is substantive rather than procedural or remedial, the amended statute will not be applied
retroactively to this case. See In re Billy C., No. M2018-00463-COA-R3-PT, 2018 WL 5751991, at *10
n.6 (Tenn. Ct. App. Nov. 1, 2018).

                                                  -8-
       being throughout the home, lack of supervision, and constant instability in
       the family home. Additionally the parents have repeatedly failed to comply
       with Court orders regarding appropriate persons living and/or staying in the
       home and animals in the home and have continued to engage in illegal
       activity while [S.L.M.] has been in custody.

Moreover, the trial court found that the conditions that led to S.L.M.’s removal still exist
and that there is little chance that they will be remedied such that S.L.M. could be
returned safely to the custody of Mother and Father. We agree.

       Mother and Father have repeatedly shown that they are unable to maintain an
appropriate home environment free from debris, clutter, animals, animal waste, and
unsafe conditions. On nearly every visit to the Maple Street and Whitfield Road homes,
DCS observed dogs, cats, and other animals inside the residences, despite numerous trial
court orders prohibiting Mother and Father from doing so due to the constant concern of
environmental neglect. During these visits, DCS also observed a significant amount of
clutter and debris—trash and piles of clothes were often scattered throughout the
residence and in the yard, dishes were frequently left unwashed in the sink, and roaches
and ants would be seen “running all over the place.” In fact, Mother and Father kept the
Maple Street home in such a poor condition that Ms. Warfield commented that “you
would expect to open up the door and see a dead body sitting there molding and
rotting[.]”

       Mother and Father have also shown an inability to keep persons not approved by
DCS from entering their home, as required by the permanency plans and trial court
orders. During visits to the Maple Street home in 2014, DCS discovered—twice—that
Mr. Doss and Mr. Torres were inside the residence. Mr. Torres and Mr. Doss were never
approved by DCS, and, moreover, a trial court order had specifically prohibited Mr. Doss
from entering the Maple Street home. DCS also discovered on two separate occasions
that Ms. Ellis—who had been substantiated with DCS for physical and sexual abuse—
had been residing in the Maple Street home. We conclude that, if S.L.M. were to be
returned to the custody of Mother and Father, she would be put at risk of further neglect
and abuse due to their inability to abide by the requirements set forth in numerous
permanency plans and trial court orders. Accordingly, the evidence clearly and
convincingly establishes the elements necessary to terminate Mother’s and Father’s
parental rights as to S.L.M. on the ground of persistence of conditions.

                                   V. BEST INTERESTS

        Having concluded that there is a statutory ground for termination of Mother’s and
Father’s parental rights, we must next consider whether termination of their parental
rights is in S.L.M.’s best interests. As we explained previously, following a trial court’s
finding that at least one of the statutory grounds for termination of parental rights has
                                            -9-
been established, the petitioner must then prove by clear and convincing evidence that
termination of the parent’s rights is in the child’s best interests. See Tenn. Code Ann. §
36-1-113(c)(2). Once the court has determined that the parent is unfit based on clear and
convincing evidence that one or more of the grounds for termination exists, the interests
of the parent and child diverge, and the interests of the child become the court’s
paramount consideration. In re Audrey S., 182 S.W.3d at 877. If the interests of the
parent and the child conflict, the court must always resolve the conflict in favor of the
rights and best interests of the child. Tenn. Code Ann. § 36-1-101(d). Tennessee Code
Annotated section 36-1-113(i) sets forth the following list of factors to be considered
when determining a child’s best interests in a termination of parental rights case:

      (1) Whether the parent or guardian has made such an adjustment of
      circumstance, conduct, or conditions as to make it safe and in the child’s
      best interest to be in the home of the parent or guardian;
      (2) Whether the parent or guardian has failed to effect a lasting adjustment
      after reasonable efforts by available social services agencies for such
      duration of time that lasting adjustment does not reasonably appear
      possible;
      (3) Whether the parent or guardian has maintained regular visitation or
      other contact with the child;
      (4) Whether a meaningful relationship has otherwise been established
      between the parent or guardian and the child;
      (5) The effect a change of caretakers and physical environment is likely to
      have on the child’s emotional, psychological and medical condition;
      (6) Whether the parent or guardian, or other person residing with the parent
      or guardian, has shown brutality, physical, sexual, emotional or
      psychological abuse, or neglect toward the child, or another child or adult
      in the family or household;
      (7) Whether the physical environment of the parent’s or guardian’s home is
      healthy and safe, whether there is criminal activity in the home, or whether
      there is such use of alcohol, controlled substances or controlled substance
      analogues as may render the parent or guardian consistently unable to care
      for the child in a safe and stable manner;
      (8) Whether the parent’s or guardian’s mental and/or emotional status
      would be detrimental to the child or prevent the parent or guardian from
      effectively providing safe and stable care and supervision for the child; or
      (9) Whether the parent or guardian has paid child support consistent with
      the child support guidelines promulgated by the department pursuant to §
      36-5-101.




                                          - 10 -
       Tenn. Code Ann. § 36-1-113(i).13 In its order terminating Mother’s and Father’s
parental rights, the trial court made numerous findings concerning S.L.M.’s best interests,
as reproduced here in relevant part:

       The Court finds that the mother and father have not made the changes in
       their circumstances that would make it safe for the child to be placed in
       their care. Throughout this case, DCS has attempted to assist the parents to
       no avail and the parents have continued to engage in criminal activity,
       violate Court orders, and failed to maintain [a] safe and suitable home
       environment. Due to the child spending a significant portion of her life in
       foster care, there is no meaningful relationship between the parents and
       child . . . . The parents have shown a lack of interest in their child’s welfare
       and have abandoned the child to the foster care system.

       It has been twenty-three months since the child was placed in DCS custody
       and the conditions that led to the removal still persist as to the mother and
       father. The parents have made minimal attempts to reunify with their child,
       instead choosing to engage in criminal activity and continually refusing to
       follow Court orders to ensure a safe and appropriate home for the child.
       The mother and father are currently unable to care for the child as they do
       not have appropriate housing . . . .

       The Court is significantly disturbed by the fact that the parents had a dog in
       their care that they starved to death along with numerous other dogs in their
       care that at the time animal control removed them from the parents were in
       various stages of starvation despite the Court’s numerous orders restricting
       them from having animals in the home. Of note, when this child was
       removed from them, the child was diagnosed with failure to thrive which
       occurred while the child was in the parents’ care. The Court believes that
       these parents are so irresponsible that the[y] starved a dog to death and that
       there is every indication that the same would occur if a child was left in
       their care. As such, the Court believes that reunification is not in the
       child’s best interests, but would lead to a possibly dangerous situation for
       the child.

       The child is doing well and thriving in her foster home and changing
       caregivers at this time would not be in their best interests. The child has
       been in this foster home her entire custodial episode and views the foster
       mother as her “mom.” The child came to the foster home with special
       needs, delayed development in speech and motor skills, and a diagnosis of

       13
           This statute has been amended since the March 28, 2018 order; however, this particular
provision remained unchanged.
                                             - 11 -
      failure to thrive. Since being in the home, the child has excelled, meeting
      all of her developmental goals, and growing and thriving appropriately.
      The Court could not think of a more appropriate placement than her current
      foster home.

       After our review of the record and the relevant factors listed in Tennessee Code
Annotated section 36-1-113(i), we agree with the findings of the trial court and conclude
that there is clear and convincing evidence that termination of Mother’s and Father’s
parental rights is in S.L.M.’s best interests. Mother and Father have not made such an
adjustment of circumstance, conduct, or conditions as to make it safe and in S.L.M.’s best
interest to be returned to their current residence; similarly, based on their repeated
conduct, the physical environment of their home is unhealthy and unsafe. Moreover, the
record indicates that S.L.M. has improved physically and mentally ever since she was
removed from the custody of Mother and Father in 2014. Anita Amos, S.L.M.’s resource
parent, testified that when S.L.M. came to her at nearly sixteen months old, she was not
walking yet and was considered a “failure to thrive” due to her small size. However, with
the intervention of certain occupational and speech therapy services, S.L.M. is no longer
considered a failure to thrive, and her speech has also improved. Accordingly, a change
in caretakers and physical environment would have a negative effect on S.L.M.’s
emotional, psychological, and medical conditions.

                                   VI. CONCLUSION

       For the foregoing reasons, we conclude that clear and convincing evidence
supports the termination of Mother’s and Father’s parental rights on the ground of
persistence of conditions and that such termination is in S.L.M.’s best interests.



                                                   _________________________________
                                                   ARNOLD B. GOLDIN, JUDGE




                                          - 12 -